Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner physically restrained another inmate while a third inmate stabbed him with a pen and was later charged in a *965misbehavior report with assaulting an inmate and engaging in violent conduct. He was found guilty of both charges following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.*
We confirm. Upon reviewing the record, we find no indication that the Hearing Officer was biased or that the determination of guilt flowed from any alleged bias (see Matter of Black v Goord, 12 AD3d 1005, 1006 [2004]; Matter of Brown v Goord, 11 AD3d 857, 858 [2004]). Inasmuch as petitioner’s remaining contentions were neither raised at the disciplinary hearing nor in his administrative appeal, they are not preserved for our review and, in any event, are unavailing (see Matter of Rosario v Goord, 12 AD3d 758, 759 [2004]; Matter of Cummings v Goord, 10 AD3d 748, 749 [2004]).
Cardona, P.J., Mercure, Peters, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although petitioner raised a question of substantial evidence in his petition resulting in the proper transfer of the proceeding to this Court, he has abandoned that issue by not raising it in his brief (see Matter of Vallade v Goord, 11 AD3d 786, 787 n [2004]).